Citation Nr: 9930896	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran has timely appealed the issue of 
entitlement to an effective date prior to July 16, 1998, for 
an award of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1964.

This matter arises from rating decisions rendered in 
September 1996 and September 1998 by the VA Regional Office 
(RO) in Des Moines, Iowa, the latter of which granted the 
veteran a nonservice-connected disability pension effective 
July 16, 1998.  


REMAND

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999).  An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant.  Otherwise, the 
determination will become final.  38 C.F.R. § 20.302 (1999).  
However, for reasons set forth below, the Board finds that 
under the circumstances of this case, the pertinent statutory 
and regulatory provisions do not allow for the Board to 
accept for appellate consideration the issue that was 
certified on appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

The United States Court of Appeals for the Federal Circuit 
has held that, for purposes of initiating appellate review, 
procedural elements such as the notice of disagreement and 
substantive appeal can apply only to the element of the claim 
that is currently being decided, and cannot apply to a 
"logically down-stream element."  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  The decision issued in Grantham 
specifically overruled a prior decision issued by the United 
States Court of Appeals for Veterans Claims (Court) in West 
v. Brown, 7 Vet. App. 329 (1995)(en banc).  In that case, the 
Court found that an appeal of an RO's denial of a service-
connection claim included all benefits potentially available 
that might stem from the essential elements of that claim, 
including the level of compensation and effective dates.

In this instance, the veteran timely and properly appealed a 
denial of entitlement to pension that was subsequently 
granted in a September 1998 rating decision.  Nonetheless, 
the issue of entitlement to an earlier effective date for 
that award constitutes a separate and distinct matter with 
separate procedural requirements.  In the instant case, the 
RO, in a January 1999 Supplemental Statement of the Case, 
addressed the issue of the veteran's entitlement to an 
earlier effective date for the award of nonservice-connected 
pension benefits.  Also, in correspondence dated that same 
date, the RO informed the veteran that unless he was 
satisfied with the rating decision that granted the benefit, 
the appeal would be continued on the additional issue of the 
effective date.  The RO continued to process the veteran's 
appeal on the issue of entitlement to an earlier effective 
date, and provided no indication to the veteran or his 
representative that additional procedural steps were required 
for the Board to consider that claim.

The Board notes that the RO apparently acted in accordance 
with Holland v. Brown, 9 Vet. App. 324 (1996).  On July 29, 
1997, the Federal Circuit issued an order summarily reversing 
and remanding the decision of the United States Court of 
Appeals for Veterans Claims in Holland.  In light of this 
action, the holding in Holland is no longer binding precedent 
on VA.  The RO apparently sought to comply with the decision 
in Holland, and treated the issue of an effective date as 
being within its jurisdiction, notwithstanding the absence of 
a Notice of Disagreement as to that issue filed prior to 
issuance of the January 1999 Supplemental Statement of the 
Case.  However, as discussed above, the Board does not have 
jurisdiction to act on the earlier effective date issue.  The 
record contains neither a Substantive Appeal nor a Notice of 
Disagreement to the issue of an effective date earlier than 
July 1998.  Under the circumstances, the pertinent legal 
criteria do not permit the Board to adjudicate the effective 
date claim at this time.  See 38 U.S.C.A. § 7105(a);  38 
C.F.R. § 20.200; see also Holland v. Gober, 10 Vet. App. 433 
(1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham, supra.

The Board notes further that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.  The August 1999 Appellant's Brief was filed by the 
veteran's representative within one year of the date that the 
veteran was notified of the grant of pension benefits in 
September 1998 but makes no reference to the effective date 
of that award.  The Board will not make a determination on 
whether or not it may be accepted as a timely filed Notice of 
Disagreement at this time.  Once a Notice of Disagreement is 
received, as noted above, the RO must furnish the claimant a 
Statement of the Case.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  Thereafter, a Substantive Appeal must be filed to 
perfect the appeal.

When, during the course of review, it is determined that 
further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction. 38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  To comply with 
the statutory and regulatory requirements, the case is 
REMANDED to the RO for the following action:

The RO should contact the veteran and 
attempt to ascertain whether he is in 
fact contesting the effective date of the 
grant of entitlement to pension benefits.  
If the RO determines that the veteran has 
filed a timely Notice of Disagreement, 
the RO should ensure that the veteran and 
his representative is furnished a 
Statement of the Case covering all 
pertinent evidence on the veteran's 
entitlement to an earlier effective date 
for an award of pension benefits.  The 
veteran and his representative should be 
provided with information regarding the 
appropriate time period within which to 
submit a Substantive Appeal.

If a Substantive Appeal is received, the case should be 
processed and returned to the Board, in compliance with the 
applicable procedures regarding the processing of appeals.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












